
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.17


Execution Version

EMPLOYMENT AGREEMENT
(W. Kent Taylor)

        THIS EMPLOYMENT AGREEMENT (this "Agreement") is entered into as of
December 26, 2007 by and between TEXAS ROADHOUSE, INC., a Delaware corporation
(the "Company"), and W. KENT TAYLOR, a resident of the Commonwealth of Kentucky
("Executive").

RECITALS

        A.    The Executive is currently the Chairman of the Company.

        B.    The Company desires to continue the employment of Executive, and
Executive wishes such employment, as Chairman of the Company, to be governed by
the terms and conditions set forth in this Agreement.

AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing premises and the
respective agreements of the Company and Executive set forth below, the Company
and Executive, intending to be legally bound, agree as follows:

        1.    Effective Date.    The terms and conditions of Executive's
employment hereunder shall become effective as of December 26, 2007 (the
"Effective Date").

        2.    Employment.    Subject to all the terms and conditions of this
Agreement, Executive's period of employment under this Agreement shall be the
period commencing on the Effective Date and ending on January 7, 2011, (the
"Third Anniversary Date"), which term, unless otherwise agreed to by the
parties, shall be extended on the Third Anniversary Date and on each anniversary
of that date thereafter, for a period of one year thereafter (which term
together with any such extensions, if any, shall be hereinafter defined as the
"Term"), unless the Executive's employment terminates earlier in accordance with
Section 9 hereof. Thereafter, if Executive continues in the employ of the
Company, the employment relationship shall continue to be at will, terminable by
either Executive or the Company at any time and for any reason, with or without
cause, and subject to such terms and conditions established by the Company from
time to time.

        3.    Position and Duties.    

        (a)    Employment with the Company.    While Executive is employed by
the Company during the Term, Executive shall be employed as Chairman of the
Company, and such other titles as the Company may designate, and shall perform
such duties and responsibilities as the Company shall assign to him from time to
time, including duties and responsibilities relating to the Company's
wholly-owned and partially owned subsidiaries and other affiliates.

        (b)    Performance of Duties and Responsibilities.    Executive shall
serve the Company faithfully and to the best of his ability and shall devote his
full working time, attention and efforts to the business of the Company during
his employment with the Company hereunder. While Executive is employed by the
Company during the Term, Executive shall report to the Board of Directors of the
Company (the "Board"). Executive hereby represents and confirms that he is under
no contractual or legal commitments that would prevent him from fulfilling his
duties and responsibilities as set forth in this Agreement. During his
employment with the Company, Executive shall not accept other employment or
engage in other material business activity, except as approved in writing by the
Board. Executive may participate in charitable activities and personal
investment activities to a reasonable extent, and he may serve as a director of
business organizations as approved by the Board, so long as such activities and
directorships do not interfere with the performance of his duties and
responsibilities hereunder.

--------------------------------------------------------------------------------



        4.    Compensation.    

        (a)    Base Salary.    While Executive is employed by the Company during
the Term, the Company shall pay to Executive a base salary at the rate of Three
Hundred Thousand and no/100 Dollars ($300,000.00) per fiscal year, less
deductions and withholdings, which base salary shall be paid in accordance with
the Company's normal payroll policies and procedures. If the Executive's
employment is extended beyond the Third Anniversary Date as provided in
Section 2, then on or after the Third Anniversary Date, and annually thereafter,
the Executive's base salary may be reviewed by the Compensation Committee of the
Board to determine whether it should be increased.

        (b)    Incentive Bonus.    Commencing with the first full fiscal quarter
of the Company's 2008 fiscal year and for each full fiscal quarter thereafter
that Executive is employed by the Company during the Term, Executive shall be
eligible for an annual incentive bonus, to be paid on a quarterly basis, based
upon achievement of defined goals established by the Compensation Committee of
the Board and in accordance with the terms of any incentive plan of the Company
in effect from time to time (the "Incentive Bonus").

          (i)  The level of achievement of the objectives each fiscal quarter
and the amount payable as Incentive Bonus shall be determined in good faith by
the Compensation Committee. Any Incentive Bonus earned for a fiscal quarter
shall be paid to Executive on or before the 90th day following the last day of
such fiscal quarter.

         (ii)  Subject to the achievement of the goals established by the
Compensation Committee, as determined by the Compensation Committee, in fiscal
year 2008, 2009, and 2010, Executive shall be eligible for an annual target
incentive bonus of $200,000. If the Executive's employment is extended beyond
the Third Anniversary Date as provided in Section 2, then on or after the Third
Anniversary Date, and annually thereafter, the Executive's annual target
incentive bonus may be reviewed by the Compensation Committee of the Board to
determine whether it should be increased.

        (c)    Benefits.    While Executive is employed by the Company during
the Term, Executive shall be entitled to participate in all employee benefit
plans and programs of the Company that are available to executive officers
generally to the extent that Executive meets the eligibility requirements for
each individual plan or program. The Company provides no assurance as to the
adoption or continuance of any particular employee benefit plan or program, and
Executive's participation in any such plan or program shall be subject to the
provisions, rules and regulations applicable thereto.

        (d)    Expenses.    While Executive is employed by the Company during
the Term, the Company shall reimburse Executive for all reasonable and necessary
out-of-pocket business, travel and entertainment expenses incurred by him in the
performance of his duties and responsibilities hereunder, subject to the
Company's normal policies and procedures for expense verification and
documentation.

        5.    Affiliated Entities.    As used in this Agreement, "Company" shall
include the Company and each corporation, limited liability company,
partnership, or other entity that is controlled by the Company, or is under
common control with the Company (in each case "control" meaning the direct or
indirect ownership of 50% or more of all outstanding equity interests),
provided, however, that the Executive's title need not be identical for each of
the affiliated entities nor the same as that for the Company.

2

--------------------------------------------------------------------------------



        6.    Confidential Information.    Except as required in the performance
of Executive's duties as an employee of the Company or as authorized in writing
by the Board, Executive shall not, either during Executive's employment with the
Company or at any time thereafter, use, disclose or make accessible to any
person any confidential information for any purpose. "Confidential Information"
means information proprietary to the Company or its suppliers or prospective
suppliers and not generally known (including trade secret information) about the
Company's suppliers, products, services, personnel, customers, recipes, pricing,
sales strategies, technology, computer software code, methods, processes,
designs, research, development systems, techniques, finances, accounting,
purchasing, and plans. All information disclosed to Executive or to which
Executive obtains access, whether originated by Executive or by others, during
the period of Executive's employment by the Company (whether before, during, or
after the Term), shall be presumed to be Confidential Information if it is
treated by the Company as being Confidential Information or if Executive has a
reasonable basis to believe it to be Confidential Information. Executive
acknowledges that the above-described knowledge and information constitutes a
unique and valuable asset of the Company and represents a substantial investment
of time and expense by the Company, and that any disclosure or other use of such
knowledge or information other than for the sole benefit of the Company would be
wrongful and would cause irreparable harm to the Company. During Executive's
employment with the Company, Executive shall refrain from committing any acts
that would materially reduce the value of such knowledge or information to the
Company. The foregoing obligations of confidentiality shall not apply to any
knowledge or information that (i) is now or subsequently becomes generally
publicly known, or (ii) is required to be disclosed by law or legal process,
other than as a direct or indirect result of the breach of this Agreement by
Executive. Executive acknowledges that the obligations imposed by this Section 6
are in addition to, and not in place of, any obligations imposed by applicable
statutory or common law.

        7.    Noncompetition Covenant.    

        (a)    Agreement Not to Compete.    During Executive's employment with
the Company (whether before, during, or after the Term) and during the
Restricted Period (as defined below), Executive shall not, directly or
indirectly, on his own behalf or on behalf of any person or entity other than
the Company, including without limitation as a proprietor, principal, agent,
partner, officer, director, stockholder, employee, member of any association,
consultant or otherwise, engage in any business that is directly competitive
with the business of the Company, including without limitation any business that
operates one or more full-service, casual dining steakhouse restaurants, within
the 50 United States or any foreign country in which the Company is operating or
in which the Executive knows the Company contemplates commencing operations
during the Restricted Period. The provisions of this Section 7(a) shall also
apply to any business which is directly competitive with any other business
which the Company acquires or develops during Executive's employment with the
Company.

        (b)    Agreement Not to Hire.    Except as required in the performance
of Executive's duties as an employee of the Company, during Executive's
employment with the Company (whether before, during, or after the Term) and
during the Restricted Period, Executive shall not, directly or indirectly, hire,
engage or solicit or induce or attempt to induce to cease working for the
Company, any person who is then an employee of the Company or who was an
employee of the Company during the six (6) month period immediately preceding
Executive's termination of employment with the Company.

        (c)    Agreement Not to Solicit.    Except as required in the
performance of Executive's duties as an employee of the Company, during
Executive's employment with the Company (whether before, during, or after the
Term) and during the Restricted Period, Executive shall not, directly or
indirectly, solicit, request, advise, induce or attempt to induce any vendor,
supplier or other business contact of the Company to cancel, curtail, cease
doing business with, or otherwise adversely change its relationship with the
Company.

3

--------------------------------------------------------------------------------



        (d)    Restricted Period.    "Restricted Period" hereunder means the
period commencing on the last day of Executive's employment with the Company and
ending on the date that is two years following the last day of the Term.

          (i)  In the event the Executive's employment is terminated by the
Company without Cause following a Change in Control as defined in this
Agreement, and before the end of the Term of this Agreement the Restricted
Period will begin on the last day of the Executive's employment with the Company
and end on the date the last payment of the current base salary is made to the
Executive pursuant to paragraph 10(c).

        (e)    Acknowledgment.    Executive hereby acknowledges that the
provisions of this Section 7 are reasonable and necessary to protect the
legitimate interests of the Company and that any violation of this Section 7 by
Executive shall cause substantial and irreparable harm to the Company to such an
extent that monetary damages alone would be an inadequate remedy therefor.
Therefore, in the event that Executive violates any provision of this Section 7,
the Company shall be entitled to an injunction, in addition to all the other
remedies it may have, restraining Executive from violating or continuing to
violate such provision.

        (f)    Blue Pencil Doctrine.    If the duration of, the scope of or any
business activity covered by any provision of this Section 7 is in excess of
what is determined to be valid and enforceable under applicable law, such
provision shall be construed to cover only that duration, scope or activity that
is determined to be valid and enforceable. Executive hereby acknowledges that
this Section 7 shall be given the construction that renders its provisions valid
and enforceable to the maximum extent, not exceeding its express terms, possible
under applicable law.

        (g)    Permitted Equity Ownership.    Ownership by Executive, as a
passive investment, of less than 2.5% of the outstanding shares of capital stock
of any corporation listed on a national securities exchange or publicly traded
in the over-the-counter market shall not constitute a breach of this Section 7.

        8.    Intellectual Property.    

        (a)    Disclosure and Assignment.    As of the Effective Date, Executive
hereby transfers and assigns to the Company (or its designee) all right, title,
and interest of Executive in and to every idea, concept, invention, and
improvement (whether patented, patentable or not) conceived or reduced to
practice by Executive whether solely or in collaboration with others while he is
employed by the Company, and all copyrighted or copyrightable matter created by
Executive whether solely or in collaboration with others while he is employed by
the Company that relates to the Company's business (collectively, "Creations").
Executive shall communicate promptly and disclose to the Company, in such form
as the Company may request, all information, details, and data pertaining to
each Creation. Every copyrightable Creation, regardless of whether copyright
protection is sought or preserved by the Company, shall be a "work made for
hire" as defined in 17 U.S.C. § 101, and the Company shall own all rights in and
to such matter throughout the world, without the payment of any royalty or other
consideration to Executive or anyone claiming through Executive.

        (b)    Trademarks.    All right, title, and interest in and to any and
all trademarks, trade names, service marks, and logos adopted, used, or
considered for use by the Company during Executive's employment (whether or not
developed by Executive) to identify the Company's business or other goods or
services (collectively, the "Marks"), together with the goodwill appurtenant
thereto, and all other materials, ideas, or other property conceived, created,
developed, adopted, or improved by Executive solely or jointly during
Executive's employment by the Company and relating to its business shall be
owned exclusively by the Company. Executive shall not have, and will not claim
to have, any right, title, or interest of any kind in or to the Marks or such
other property.

4

--------------------------------------------------------------------------------



        (c)    Documentation.    Executive shall execute and deliver to the
Company such formal transfers and assignments and such other documents as the
Company may request to permit the Company (or its designee) to file and
prosecute such registration applications and other documents it deems useful to
protect or enforce its rights hereunder. Any idea, invention, copyrightable
matter, or other property relating to the Company's business and disclosed by
Executive prior to the first anniversary of the effective date of Executive's
termination of employment shall be deemed to be governed by the terms of this
Section 8 unless proven by Executive to have been first conceived and made after
such termination date.

        (d)    Non-Applicability.    Executive is hereby notified that this
Section 8 does not apply to any invention for which no equipment, supplies,
facility, Confidential Information, or other trade secret information of the
Company was used and which was developed entirely on Executive's own time,
unless (i) the invention relates (A) directly to the business of the Company or
(B) to the Company's actual or demonstrably anticipated research or development,
or (ii) the invention results from any work performed by Executive for the
Company.

        9.    Termination of Employment.    

        (a) Executive's employment with the Company shall terminate immediately
upon:

(i)Executive's receipt of written notice from the Company of the termination of
his employment;

(ii)the Company's receipt of Executive's written or oral resignation from the
Company;

(iii)Executive's Disability (as defined below); or

(iv)Executive's death.

        (b) The date upon which Executive's termination of employment with the
Company occurs shall be the "Termination Date."

        10.    Payments upon Termination of Employment.    

        (a) If Executive's employment with the Company is terminated by reason
of:

(i)Executive's abandonment of his employment or Executive's resignation for any
reason (whether or not such resignation is set forth in writing or otherwise
communicated to the Company);

(ii)termination of Executive's employment by the Company for Cause (as defined
below); or

(iii)termination of Executive's employment by the Company without Cause
following expiration of the Term;

the Company shall pay to Executive his then-current base salary through the
Termination Date.

        (b) Except in the case of a Change in Control, which is governed by
Section 10(c) below, if Executive's employment with the Company is terminated by
the Company pursuant to Section 9(a)(i) effective prior to the expiration of the
Term for any reason other than for Cause (as defined below), then the Company
shall pay to Executive, subject to Section 10(h) of this Agreement:

(i)his then-current base salary through the Termination Date;

(ii)any earned and unpaid annual Incentive Bonus for the fiscal quarter
immediately preceding the fiscal quarter in which the Termination Date occurs;
and

(iii)a crisp $100 bill from the Board.

5

--------------------------------------------------------------------------------



Any amount payable to Executive pursuant to Section 10(b)(ii) shall be paid to
Executive by the Company in the same manner and at the same time that Incentive
Bonus payments are made to current employees of the Company, but no earlier than
the first normal payroll date of the Company following the expiration of all
applicable rescission periods provided by law.

        (c) If Executive's employment is terminated by the Company without Cause
following a Change in Control as defined in this Agreement and before the end of
the Term of this Agreement, or if the Executive's employment is terminated by
the Executive for Good Reason following a Change in Control and before the end
of the Term, then the Company shall pay to Executive, subject to Executive's
execution of a full release of claims in the manner set forth in Section 10(h)
of this Agreement, his then current base salary and incentive bonus through the
end of Term of the Agreement, his then current base salary and incentive bonus
through the end of Term of the Agreement, but in no event will the Company pay
the Executive less than one year of his current base salary and incentive bonus.

        (i) A "Change of Control" shall mean that one of the following events
has taken place at any time during the Term:

        (A) The stockholders of the Company approve one of the following:

        (I) Any merger or statutory plan of exchange involving the Company
("Merger") in which the Company is not the continuing or surviving corporation
or pursuant to which the Common Stock, $0.001 par value ("Common Stock") would
be converted into cash, securities or other property, other than a Merger
involving the Company in which the holders of Common Stock immediately prior to
the Merger have substantially the same proportionate ownership of common stock
of the surviving corporation after the Merger; or

        (II) Any sale, lease, exchange, or other transfer (in one transaction or
a series of related transactions) of all or substantially all of the assets of
the Company or the adoption of any plan or proposal for the liquidation or
dissolution;

        (B) During any period of 12 months or less, individuals who at the
beginning of such period constituted a majority of the Board of Directors cease
for any reason to constitute a majority thereof unless the nomination or
election of such new directors was approved by a vote of at least two-thirds of
the directors then still in office who were directors at the beginning of such
period;

        (C) A tender or exchange offer, other than one made by:

        (I) the Company, or by

        (II) W. Kent Taylor or any corporation, limited liability company,
partnership, or other entity in which W. Kent Taylor (x) owns a direct or
indirect ownership of 50% or more or (y) controls 50% or more of the voting
power (collectively, the "Taylor Parties")

is made for the Common Stock (or securities convertible into Common Stock) and
such offer results in a portion of those securities being purchased and the
offeror after the consummation of the offer is the beneficial owner (as
determined pursuant to Section 13(d) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act")), directly or indirectly, of securities
representing in excess of the greater of (a) at least 20 percent of the voting
power of outstanding securities of the Company or (b) the percentage of the
voting power of the outstanding securities of the Company collectively held by
the Taylor Parties; or

6

--------------------------------------------------------------------------------



        (D) Any person other than a Taylor Party becomes the beneficial owner of
securities representing in excess of the greater of (i) 20 percent of the
aggregate voting power of the outstanding securities of the Company as disclosed
in a report on Schedule 13D of the Exchange Act or (ii) the percentage of the
voting power of the outstanding securities of the Company collectively held by
all of the Taylor Parties.

        Notwithstanding anything in the foregoing to the contrary, no Change of
Control shall be deemed to have occurred for purposes of this Agreement by
virtue of any transaction which results in Executive, or a group of persons
which includes Executive, acquiring, directly or indirectly, securities
representing 20 percent or more of the voting power of outstanding securities of
the Company.

(ii)A termination by Executive for "Good Reason" shall mean a termination based
on:


        (A) the assignment to Executive of a different title or job
responsibilities that result in a substantial decrease in the level of
responsibility from those in effect immediately prior to the Change of Control;

        (B) a reduction by the Company or the surviving company in Executive's
base pay as in effect immediately prior to the Change of Control;

        (C) a significant reduction by the Company or the surviving company in
total benefits available to Executive under cash incentive, stock incentive and
other employee benefit plans after the Change of Control compared to the total
package of such benefits as in effect prior to the Change of Control;

        (D) the requirement by the Company or the surviving company that
Executive be based more than 50 miles from where Executive's office is located
immediately prior to the Change of Control, except for required travel on
company business to an extent substantially consistent with the business travel
obligations which Executive undertook on behalf of the Company prior to the
Change of Control; or

        (E) the failure by the Company to obtain from any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company ("Successor") the
assent to this Agreement contemplated by Section 13(g) hereof.

        Notwithstanding anything in the foregoing to the contrary, no Change of
Control shall be deemed to have occurred for purposes of this Agreement by
virtue of any transaction which results in Executive, or a group of persons
which includes Executive, acquiring, directly or indirectly, securities
representing 20 percent or more of the voting power of outstanding securities of
the Company.

        (d) If Executive's employment with the Company is terminated effective
prior to the expiration of the Term by reason of Executive's death or
Disability, the Company shall pay to Executive or his beneficiary or his estate,
as the case may be, his then-current base salary through the Termination Date,
any earned and unpaid quarterly Incentive Bonus for the fiscal quarter preceding
the fiscal quarter in which the Termination Date occurs and a pro-rated portion
of any quarterly Incentive Bonus for the fiscal quarter in which the Termination
Date occurs, based on the number of days during such fiscal quarter that
Executive was employed by the Company, payable in the same manner and at the
same time that Incentive Bonus payments are made to current employees of the
Company.

7

--------------------------------------------------------------------------------



        (e) "Cause" hereunder shall mean:

(i)an act or acts of dishonesty undertaken by Executive and intended to result
in substantial gain or personal enrichment of Executive at the expense of the
Company;

(ii)unlawful conduct or gross misconduct that is willful and deliberate on
Executive's part and that, in either event, is materially injurious to the
Company;

(iii)the conviction of Executive of a felony;

(iv)material and deliberate failure of Executive to perform his duties and
responsibilities hereunder or to satisfy his obligations as an officer or
employee of the Company, which failure has not been cured by Executive within
ten days after written notice thereof to Executive from the Company; or

(v)material breach of any terms and conditions of this Agreement by Executive
not caused by the Company, which breach has not been cured by Executive within
ten days after written notice thereof to Executive from the Company.

        (f) "Disability" hereunder shall mean the inability of Executive to
perform on a full-time basis the duties and responsibilities of his employment
with the Company by reason of his illness or other physical or mental impairment
or condition, if such inability continues for an uninterrupted period of 45 days
or more during any 360-day period. A period of inability shall be
"uninterrupted" unless and until Executive returns to full-time work for a
continuous period of at least 30 days.

        (g) In the event of termination of Executive's employment, the sole
obligation of the Company hereunder shall be its obligation to make the payments
called for by Sections 10(a), 10(b), or 10(c) hereof, as the case may be, and
the Company shall have no other obligation to Executive or to his beneficiary or
his estate, except as otherwise provided by law.

        (h) Notwithstanding any other provision hereof, the Company shall not be
obligated to make any payments under Section 10(b)(ii) or (iii) or Section 10(c)
of this Agreement unless Executive has signed a full release of claims against
the Company, in a form and scope to be prescribed by the Board, all applicable
consideration periods and rescission periods provided by law shall have expired,
and Executive is in strict compliance with the terms of this Agreement as of the
dates of the payments.

        11.    Return of Property.    Upon termination of Executive's employment
with the Company, Executive shall deliver promptly to the Company all records,
files, manuals, books, forms, documents, letters, memoranda, data, customer
lists, tables, photographs, video tapes, audio tapes, computer disks and other
computer storage media, and copies thereof, that are the property of the
Company, or that relate in any way to the business, products, services,
personnel, customers, prospective customers, suppliers, practices, or techniques
of the Company, and all other property of the Company (such as, for example,
computers, cellular telephones, pagers, credit cards, and keys), whether or not
containing Confidential Information, that are in Executive's possession or under
Executive's control.

        12.    Remedies.    Executive acknowledges that it would be difficult to
fully compensate the Company for monetary damages resulting from any breach by
him of the provisions of Sections 6, 7, 8 and 11 hereof. Accordingly, in the
event of any actual or threatened breach of any such provisions, the Company
shall, in addition to any other remedies it may have, be entitled to injunctive
and other equitable relief to enforce such provisions, and such relief may be
granted without the necessity of proving actual monetary damages.

8

--------------------------------------------------------------------------------



        13.    Miscellaneous.    

        (a)    Governing Law.    This Agreement shall be governed by, subject
to, and construed in accordance with the laws of the Commonwealth of Kentucky
without regard to conflict of law principles. Any action relating to this
Agreement shall only be brought in a court of competent jurisdiction in the
Commonwealth of Kentucky, and the parties consent to the jurisdiction, venue and
convenience of such courts.

        (b)    Jurisdiction and Law.    Executive and the Company consent to
jurisdiction of the courts of the Commonwealth of Kentucky and/or the federal
district courts, Western District of Kentucky, for the purpose of resolving all
issues of law, equity, or fact, arising out of or in connection with this
Agreement. Any action involving claims of a breach of this Agreement shall be
brought in such courts. Each party consents to personal jurisdiction over such
party in the state and/or federal courts of Kentucky and hereby waives any
defense of lack of personal jurisdiction or forum non conveniens. Venue, for the
purpose of all such suits, shall be in Jefferson County, Commonwealth of
Kentucky.

        (c)    Entire Agreement.    Except for any written stock option
agreement and related agreements between Executive and the Company, this
Agreement contains the entire agreement of the parties relating to Executive's
employment with the Company and supersedes all prior agreements and
understandings with respect to such subject matter, and the parties hereto have
made no agreements, representations or warranties relating to the subject matter
of this Agreement that are not set forth herein.

        (d)    No Violation of Other Agreements.    Executive hereby represents
and agrees that neither (i) Executive's entering into this Agreement,
(ii) Executive's employment with the Company, nor (iii) Executive's carrying out
the provisions of this Agreement, will violate any other agreement (oral,
written or other) to which Executive is a party or by which Executive is bound.

        (e)    Amendments.    No amendment or modification of this Agreement
shall be deemed effective unless made in writing and signed by the parties
hereto.

        (f)    No Waiver.    No term or condition of this Agreement shall be
deemed to have been waived, except by a statement in writing signed by the party
against whom enforcement of the waiver is sought. Any written waiver shall not
be deemed a continuing waiver unless specifically stated, shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

        (g)    Assignment.    This Agreement shall not be assignable, in whole
or in part, by either party without the prior written consent of the other
party, except that the Company may, without the consent of Executive, assign its
rights and obligations under this Agreement (i) to any entity with which the
Company may merge or consolidate, or (ii) to any corporation or other person or
business entity to which the Company may sell or transfer all or substantially
all of its assets. Upon Executive's written request, the Company will seek to
have any Successor by agreement assent to the fulfillment by the Company of its
obligations under this Agreement. After any such assignment by the Company, the
Company shall be discharged from all further liability hereunder and such
assignee shall thereafter be deemed to be the "Company" for purposes of all
terms and conditions of this Agreement, including this Section 13.

        (h)    Counterparts.    This Agreement may be executed in any number of
counterparts, and such counterparts executed and delivered, each as an original,
shall constitute but one and the same instrument.

        (i)    Severability.    Subject to Section 7(f) hereof, to the extent
that any portion of any provision of this Agreement shall be invalid or
unenforceable, it shall be considered deleted herefrom and the remainder of such
provision and of this Agreement shall be unaffected and shall continue in full
force and effect.

9

--------------------------------------------------------------------------------



        (j)    Survival.    The terms and conditions set forth in Sections 5, 6,
7, 8, 9, 11, 12, and 13 of this Agreement, and any other provision that
continues by its terms, shall survive expiration of the Term or termination of
Executive's employment for any reason.

        (k)    Captions and Headings.    The captions and paragraph headings
used in this Agreement are for convenience of reference only and shall not
affect the construction or interpretation of this Agreement or any of the
provisions hereof.

        (l)    Notices.    Any notice required or permitted to be given under
this Agreement shall be sufficient if in writing and either delivered in person
or sent by first class certified or registered mail, postage prepaid, if to the
Company, at the Company's principal place of business, and if to Executive, at
his home address most recently filed with the Company, or to such other address
or addresses as either party shall have designated in writing to the other party
hereto.

* * * * *

[Remainder of this page intentionally left blank.]

10

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Executive and the Company have executed this
Agreement on this 14th day of January, 2008.

  TEXAS ROADHOUSE, INC.
 
By:
/s/ Gerard J. Hart

--------------------------------------------------------------------------------

Gerard J. Hart, President, Chief Executive Officer
 
W. KENT TAYLOR
 
/s/ W. Kent Taylor

--------------------------------------------------------------------------------


 
 
 

11

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.17

